DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koshihara US Patent No. 10340428.
Regarding claim 1: Koshihara discloses a display device (refer to annotated Fig. 4 below, reference also made to plan view Fig. 3), comprising: a substrate (50) comprising: a first subpixel (pixel region denoted by item 3G); a second subpixel(pixel region denoted by item 3B); and a third subpixel (pixel region denoted by item 3R); an insulating layer (52) comprising a trench (examiner label 1) on the substrate between at least two among the first subpixel, the second subpixel, and the third subpixel (refer to 

    PNG
    media_image1.png
    505
    498
    media_image1.png
    Greyscale

Regarding claim 2: Koshihara discloses the display device of claim 1, wherein:
the second color filter is wider than the third color filter; and the second color filter partially overlaps the third subpixel (refer to Fig. 4, second filter 8B is wider than the third filter 8R and partially overlaps a red pixel from an adjacent group (see examiner label 2).
Regarding claim 3: Koshihara discloses the display device of claim 1, wherein: the fence comprises: a first fence in the first subpixel; a second fence in the second subpixel; and a third fence in the third subpixel; and each of the first fence, the second fence, and the third fence adjoins the trench (refer to Fig. 4, layer 34 (fence layer) is formed around the edges of each pixel thus forming first, second, third fences that adjoin the trench recesses formed in insulating layer 52).

each of the first fence, the second fence, and the third fence comprises: a first portion overlapping one side of the first electrode; and a second portion overlapping the other side of the first electrode; and the first portion and the second portion are spaced apart from each other (refer to Fig. 4, layer 34 has first portions (label 4) overlapping one side of the first electrode and second portions (label 3) overlapping the other side of the first electrodes, wherein the first and second portions are spaced apart).
	Regarding claim 5. Koshihara discloses the display device of claim 4, wherein:
at least a portion of the first portion of the first fence overlaps the second color filter (right side of the first fence (green pixel) overlaps second color filter 8B);
at least a portion of the second portion of the third fence overlaps the second color filter (pixel labeled 2 has second portion of third fence that overlaps the second color filter);
the first portion of the first fence is closer to the second subpixel than the second portion of the first fence (second portion of the first fence (3) is on the other side away from second subpixel); and the second portion of the third fence is closer to the second subpixel than the first portion of the third fence (first portion of the third fence of the pixel labeled 2 is out of the field of view thus second portion is closer to the second subpixel).
Regarding claim 6. Koshihara discloses the display device of claim 4, wherein the second color filter comprises: a first area overlapping the first subpixel comprising the first portion of the first fence; a third area overlapping the third subpixel comprising the second portion of the third fence; and a second area overlapping the second subpixel between the first area and the third area (refer to Fig. 4, second color filter 8B has an first area that overlaps first subpixel area 8G, second area overlapping the pixel 
Regarding claim 7. Koshihara discloses the display device of claim 6, wherein:
the light-emitting layer comprises a first light-emitting area overlapping the first area; and light emitted from the first light-emitting area is shielded by the first area of the second color filter (refer to Fig. 4, light emitting layer 32 extends under the overlapped first area of the second color filter 8B and first color filter 8G thus has a first area that is shielded).
	Regarding claim 8: Koshihara discloses the display device of claim 6, wherein:
the light-emitting layer comprises a second light-emitting area overlapping the third area; and light emitted from the second light-emitting area is shielded by the third area of the second color filter (refer to Fig. 4, light emitting layer 32 extends under the overlapped third area of the second color filter 8B and third color filter 8R thus has an second area that is shielded)..
Regarding claim 9: Koshihara discloses the display device of claim 6, wherein the first area of the second color filter overlaps at least a portion of the first portion of the first fence (refer to Fig. 4, overlapped area (first area) of the second color filter covers a first portion of the fence over the green pixel electrode 31).
Regarding claim 10: Koshihara discloses the display device of claim 6, wherein the third area of the second color filter overlaps at least a portion of the second portion of the third fence (refer to Fig. 4, third of the second color filter 8B overlaps a second portion of the third fence of the red pixel (label 2)).
.

Allowable Subject Matter
Claims 11, 13-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 11:  Koshihara discloses the display device of claim 6, wherein: the first area of the second color filter has a first length; the third area of the second color filter has a second length (refer to Fig. 4, the overlap areas of the second color filter have arbitrary different lengths); but is silent with respect to the above structure in combination with the first length and the second length are equal to each other.
Regarding claim 13: Koshihara discloses the display device of claim 1, but is silent with respect to the above structure in combination with wherein: the light-emitting layer comprises: a first stack configured to emit light of a first color; a second stack configured to emit light of a second color different from the first color; and a charge generation layer between the first stack and the second stack; and the first stack and the charge generation layer are each noncontiguous inside the trench.

Regarding claim 15: Koshihara discloses the display device of claim 1, wherein:
the substrate further comprises a fourth subpixel (additional blue pixel is shown in Fig. 4 on the left side of the figure); the first subpixel is configured to emit green light (3G); the second subpixel is configured to emit blue light (3B); the third subpixel is configured to emit red light (3R); the fourth subpixel is configured to emit blue light (left side of Fig. 4 blue pixel); but is silent with respect to the above structure in combination with wherein the first subpixel is surrounded by the second subpixel and the fourth subpixel.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C STOWE whose telephone number is (571)270-7400.  The examiner can normally be reached on 7:30am to 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SS/Examiner, Art Unit 2829                                                                                                                                                                                                        
/SUE A PURVIS/Supervisory Patent Examiner, Art Unit 2829